Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00432-CR

                                    Otto Ray KIETZMAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2013W0631
                       Honorable Andrew Carruthers, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED December 23, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice